Dismissed and Memorandum Opinion filed January 24, 2008







Dismissed
and Memorandum Opinion filed January 24, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00485-CV
____________
 
FIONA SCHICKER, Appellant
 
V.
 
SYSTEMS AND SERVICES TECHNOLOGIES
as Servicing Agent for COLUMBUS BANK OF TRUST, Appellee
 

 
On Appeal from County Civil Court
at Law No. 4
Harris County, Texas
Trial Court Cause No.
875148
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 26, 2007.  The clerk=s record was filed on July 20, 2007. 
The reporter=s record was filed October 12, 2007.  No brief was filed.
On
November 29, 2007, this Court issued an order stating that unless appellant
submitted her brief, together with a motion reasonably explaining why the brief
was late, on or before December 31, 2007, the Court would dismiss the appeal
for want of prosecution.  See Tex.
R. App. P. 42.3(b).




Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed January
24, 2008.
Panel consists of Justices Yates, Guzman, and Brown.